EXHIBIT 21 Subsidiaries of the Registrant The following is a list of the subsidiaries of Provident New York Bancorp: Name State of Incorporation Hardenburgh Abstract Company of Orange County, Inc. New York High Barney Road LLC New York Hudson Valley Investment Advisors, LLC Delaware Provident Bank United States of America Provest Services Corp. New York (inactive) Provest Services Corp. I New York Provest Services Corp. II New York Provident REIT, Inc. New York Provident Municipal Bank New York Warsave Development Co. New York WSB Funding, Inc. Delaware
